1 Reported in 289 N.W. 784.
This case has been here before, and on the merits. Doyle v. City of St. Paul, 204 Minn. 558, 284 N.W. 291. Our decision, as to conclusion, was that it be remanded for the entry of judgment on the merits for defendants. No further proceedings have been had in the district court except that judgment has been entered for defendants agreeably to our former decision. Therein we dealt fully with the merits, and we do not feel that there is anything to be added to the consideration and discussion they then had.
Plaintiff claims that she had a contract which was impaired by the action of the city. That she had a contract is clear. But it was subject to such change in compensation as has taken place, pursuant to the action of the city within its charter powers. We hold that there was no impairment of the contract.
The judgment is affirmed.
Mr. Justice Peterson took no part in the consideration or decision of this case.
 *Page 1